Citation Nr: 0103829	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  89-41 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for headaches.  

2. Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 30 percent disabling.  

3. Entitlement to compensation, under 38 U.S.C.A. § 1151, for 
residuals of a fracture of the left lower extremity (to 
include disability of the left ankle, left foot, left hip, 
and back, and depression), claimed to be a result of VA 
medical treatment.  

4. Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.  

5. Entitlement to waiver of recovery of indebtedness created 
by overpayment of VA vocational rehabilitation benefits in 
the amount of $282.50.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1976 
to November 1979.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

With respect to migraine headaches, the present appeal arises 
from a February 1995 rating decision, in which the RO denied 
the veteran's claim.  The veteran filed an NOD in February 
1996, and the RO issued an SOC in April 1996.  The veteran 
filed a substantive appeal in May 1996.  A Supplemental 
Statement of the Case (SSOC) was issued in October 1996.  
With respect to an increased rating for allergic rhinitis, 
the present appeal arises from a March 1995 rating decision, 
in which the RO denied the veteran's claim.  The disability 
was reported as being 30 percent disabling, effective from 
May 1991.  The veteran filed an NOD in April 1995, and the RO 
issued an SOC in April 1996.  The veteran filed a substantive 
appeal in May 1996.  These issues subsequently came on appeal 
before the Board, which, in a March 1998 decision, inter 
alia, remanded the issues to the RO for additional 
development.  An SSOC was issued in February 2000.  

In addition, in the March 1998 decision, the Board found that 
new and material evidence had not been submitted to reopen 
the veteran's claim seeking service connection for a seizure 
disorder, and also denied him an increased rating, greater 
than 10 percent, for furuncles of the buttocks and thighs.  
As a result, those issues are no longer in appellate status.

The Board notes that the issues with respect to entitlement 
to benefits under 38 U.S.C.A. § 1151, a total disability 
rating based on individual unemployability (TDIU), and waiver 
of overpayment of vocational rehabilitation benefits, also 
before the Board in March 1998, will be discussed in the 
Remand section of this decision. 

Also, in a VA Form 9 (Appeal to Board of Veterans' Appeals), 
dated in May 1996, the veteran appeared to file an informal 
claim for service connection for loss of taste and smell, 
claimed as secondary to his service-connected allergic 
rhinitis.  While not before the Board at this time, that 
matter is referred to the RO for development as may be deemed 
warranted.  

Finally, it is noted that the Board contacted the veteran by 
letter, dated in October 2000, and informed him that the 
Member of the Board who had conducted his hearing in October 
1997 was no longer employed by the Board.  The veteran was 
notified that he had a right to another Board hearing if he 
wished.  See 38 C.F.R. § 20.707 (2000).  The letter noted 
that the veteran had 30 days in which to respond, otherwise 
the Board would assume he did not wish an additional hearing.  
No response was received from the veteran.  


FINDINGS OF FACT

1. The veteran's service medical records reflect treatment 
for flu and sinus-related headaches.  

2. The veteran's separation medical examination was negative 
for complaints or findings of headaches.  

3. The first post-service medical evidence associated with 
complaints of headaches was in 1994, some 13 to 14 years 
following the veteran's release from service.  

4. There is a lack of medical nexus evidence linking the 
veteran's current headaches to active service.  

5. The preponderance of the evidence is against the veteran's 
claim that his headaches are a result of active service.  

6. Clinical findings from two VA examinations, conducted in 
September 1999, reflected the veteran as suffering from 
nasal congestion, stuffiness, and drainage, with his right 
naris noted to have a large polyp.  

7. The veteran's allergic rhinitis is not manifested by 
massive crusting and marked ozena, with anosmia.  


CONCLUSIONS OF LAW

1. The veteran did not incur migraine headaches as a result 
of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).  

2. The criteria for an increased rating for allergic 
rhinitis, greater than 30 percent, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107(b)); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6501 (1996), and Diagnostic Code 6522 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in June 1976, he underwent an enlistment medical 
examination.  No complaints or findings of headaches were 
reported.  During the course of his active service, in 
November 1977, the veteran was treated for mid-back pain.  He 
reported having fallen from the tailgate of a 21/2-ton truck a 
month previously.  

In December 1978, the veteran sought treatment, reporting 
that he suffered from diarrhea for three days, vomiting for 
two days, dizziness, and headaches.  The examiner's diagnosis 
was gastroenteritis.  Later that month, the veteran was again 
treated, and reported that his symptoms had resolved except 
for constant frontal headaches which had been ongoing for 
four days.  The examiner's impression noted the veteran as 
recovering from gastroenteritis and upper respiratory 
infection.  The veteran was also noted to have been assigned 
to quarters (barracks).  Thereafter, that same month, the 
veteran returned to the medical clinic for a "quarters" 
check, and was noted to have reported that his problems had 
resolved.  He was returned to full duty.  

In January 1979, the veteran was treated for complaints of 
sinus headaches.  The examiner's assessment was sinusitis -- 
maxillary.  In August 1979, the veteran was medically 
examined for purposes of separation from service.  In a 
Report of Medical History, the veteran did not report any 
problem with frequent or severe headaches.  In a Report of 
Medical Examination, on clinical evaluation, no diagnosis of 
chronic headaches was made.  Later that month, the veteran 
reported to sick call and complained of episodes of passing 
out.  He reported that, during his most recent episode, that 
he had fallen and struck his head.  

Following his release from active service, the veteran 
submitted a statement to the RO, received in March 1982, in 
which he sought, inter alia, service connection for rhinitis.  
In a rating decision that same month, the veteran was service 
connected for that disorder, and granted a noncompensable 
rating.  Thereafter, in a March 1985 Board decision, the 
veteran was granted an increase to 10 percent.  

In May 1987, the veteran submitted to the RO a VA Form 21-
4138 (Statement in Support of Claim), in which he filed a 
claim for entitlement to benefits under 38 U.S.C.A. § 351 
(now 38 U.S.C.A. § 1151).  The veteran reported that he had 
incurred a fracture of his left lower leg in a motorcycle 
accident in November 1986, and that subsequent treatment at a 
VA medical center had resulted in a 2-centimeter (cm) 
shortening of the leg, as well as valgus angulation.  The 
veteran indicated that he considered the treatment to have 
been improper.  

In August 1987, the RO received a discharge summary from 
theVA Hospital (now VA Medical Center, or VAMC) in Columbia, 
dated from November to December 1986, relating to the 
veteran's treatment following his motorcycle accident.  On 
clinical evaluation, the veteran's left lower extremity 
showed marked effusion around his left knee and over the 
fracture area.  There was some varus deformity which was 
grossly unstable.  It was reported that a closed reduction of 
the veteran's leg was performed, with subsequent long-leg 
casting.  The summary noted that the initial reduction showed 
too much posterior bow, with valgus angulation, and the cast 
was wedged, which resulted in anterior angulation.  The 
veteran was noted to be in a slight amount of varus at this 
time, and this was reported as being acceptable to all the 
attending VA physicians.  It was reported that the veteran 
would be treated in a long-leg cast, following which he would 
return; his leg would be taken out of the cast, his wound 
would be evaluated, and then the cast would be replaced.  

In November 1987, the RO received Columbia VAMC medical 
records, dated from November to December 1986.  These records 
reflected the veteran's treatment for his left lower leg 
fracture.  In particular, in December 1986, the veteran was 
examined at an orthopedic clinic.  The examiner reported that 
the veteran's cast had been removed, and a subsequent X-ray 
had revealed very minimal (2-3 degrees) post-angulation.  It 
was also reported that the veteran's leg was expected to heal 
with minimal angulation and shortening.  In addition, the 
clinical examiner commented that he did not believe open 
surgery would have been justified.  

In January 1988, the RO received a medical opinion from the 
Chief of Orthopedics (CO) at the VAMC in Columbia, dated that 
same month.  The CO reported that treatment options for the 
veteran's fracture had been discussed, and the closed 
reduction was determined to be acceptable by three attending 
physicians. In addition, it was opined by the CO that the 
veteran's injury had been very serious, and that the closed 
form of treatment was appropriate and followed the usual 
standard of care.  

In a February 1988 rating decision, the RO denied the 
veteran's claim for entitlement to benefits under 38 U.S.C.A. 
§ 351.  

Thereafter, the RO received a statement from Jay Schnitzer, 
D.P.M, dated in January 1989.  Dr. Schnitzer reported that he 
was treating the veteran for biomechanical gait dysfunction 
secondary to a poorly healed left tibial fracture.  It was 
also reported that the veteran was being treated with weight-
bearing orthotics, which had minimally helped the shortening 
of his left lower extremity and the misalignment of weight 
bearing on his feet.  Additionally, in a statement, dated in 
March 1989, William Chollak, M.D., reported that the veteran 
had shortening and angulatory deformity of the left tibia, 
post fracture.  It was noted that the veteran would benefit 
from surgery to lengthen the bone and correct the angulatory 
deformity.  

In May 1989, the veteran testified before a Hearing Officer 
at the VARO in Philadelphia.  He reported that, when treated 
at the VAMC following his motorcycle accident, he had 
understood that surgery was to be performed on his left leg, 
and pins inserted into the bone, but that unexpectedly the 
surgery was canceled and his leg subsequently casted.  The 
veteran testified that he was placed in a full leg cast for 
four months, and then placed in a cast from the knee down for 
approximately another three months.  Following removal of the 
casts, the veteran reported that his left leg was found to be 
shorter than his right.  He was given "buildups" in his 
left shoe, which he stated were painful.  The veteran also 
indicated that his left foot was turned in following the 
casting, and that he subsequently experienced pain in his 
left ankle.  Furthermore, the veteran testified that no one 
had informed him of the positives and negatives of the 
casting, or why it was not decided to go forward with 
surgery.  

In June 1992, the RO received VAMC Hampton treatment records, 
dated from May 1991 to February 1992.  These records noted 
the veteran's treatment for acne vulgaris and chronic 
allergic rhinitis.  

In an August 1992 rating decision, the veteran's disability 
rating for allergic rhinitis was increased to 30 percent.  

Thereafter, the RO received VAMC Hampton medical records, 
dated in March and April 1994.  These records noted the 
veteran's treatment for boils and groin abscesses.  In 
addition, the veteran was noted to ambulate with a cane.  

In December 1994, the veteran filed a claim for service 
connection for headaches.  In addition, he submitted a 
medical report from Robert Solomon, M.D., dated in July 1994.  
Dr. Solomon reported that the veteran had a history of 
headaches dating back to around 1989, and that these were 
diagnosed as cluster headaches with trigeminal neuralgia, in 
addition to left-sided pain in the face involving the left 
eye.  The veteran was noted to now be complaining of 
increased headaches, which occurred at times two to three 
times a week and lasted for several hours.  In addition, Dr. 
Solomon noted the veteran's complaints of left leg and hip 
pain, as well as intermittent rhinitis.  On clinical 
evaluation, no abnormalities were reported, and the veteran 
was reported to have a normal station and gait.  Dr. 
Solomon's impression was continued severe recurrent migraine 
headaches.  

In February 1995, the RO received VAMC Hampton medical 
records, dated from November 1994 to February 1995.  In 
particular, the veteran was noted to complain of continued 
migraine headache pain, as well as rhinitis.  

Subsequently, the RO received a statement from the veteran 
dated in April 1995.  The veteran reported that he had been 
tested for allergies and found to be allergic to dust mites, 
cottonwood, and dogwood.  He contended that he suffered from 
the affects of his allergies every day.  In addition, the 
veteran reported that he continued to suffer from migraine 
headaches, that he was taking narcotic medications to help 
deal with the headaches, and that the medications could prove 
to be incapacitating.  

In July 1995, the RO received a statement from the Chief of 
the Orthopaedic Section (COS), at the VAMC Hampton.  The COS 
reported that the veteran had a residual varus deformity of 
the left tibia secondary to closed treatment of his fracture 
of the left tibia and fibula.  He opined that the deformity 
of the tibia was the result of the tibial fracture, and was 
within acceptable limits (2.0 cm shortening and about 5 
degrees angulation).  The COS also noted that the veteran's 
treatment was medically appropriate over a prolonged healing 
time for the type of fracture.  He indicated that while it 
might have been possible to align the fracture anatomically 
and bring it to full length by surgical means, doing that 
would have inappropriately increased the risk of failure to 
unite the fracture and could have resulted in infection, even 
amputation, of the leg.  The COS reported that it was 
appropriate judgment not to elect surgical treatment, and 
that the non-surgical course was confirmed by qualified 
surgeons.  

Also in July 1995, the veteran underwent VA medical 
examination.  On clinical evaluation, the veteran's left leg 
was noted to be 91 cm long as compared to the right leg, 
which was 93 cm long.  The examiner's diagnosis noted the 
fracture of the left leg, and that the chronic left leg pain 
was possibly due to the tibial deformity.  However, since 
pain was subjective, the degree of pain was difficult to 
evaluate in proportion to the amount of deformity.  
Associated radiographic studies revealed, in particular, 
lumbar scoliosis.  

In August 1995, the RO received a statement from the veteran, 
dated in July 1995, in which he contended that, due to poor 
fracture alignment causing the tibia to overlap, his left leg 
was now at least two inches shorter than his right.  In 
addition, the veteran reported suffering from a bowing effect 
below the fracture area.  The veteran also reported suffering 
from left ankle and hip problems, in addition to low back 
pain, as a result of his shortened left leg.  He contended 
that, had he received surgery to properly align his fractures 
with pins, he would not be permanently handicapped.  The 
veteran further reported suffering from depression, loss of 
an active life style, chronic pain, loss of income, and 
podiatric problems.  These he noted were associated with his 
left leg disability.  Furthermore, the veteran submitted, 
with his statement, photographs of his left leg.  

That same month, August 1995, the RO received a medical 
report from John Grasinger, M.D., dated in January 1993.  Dr. 
Grasinger noted, in particular, the veteran's complaints of 
pain in the left leg, along with pain on standing or walking.  
In addition, the veteran complained of pain in his left knee, 
and some pain in his left hip and low back.  On clinical 
evaluation, there was a 1-1/8-inch shortening of the left 
leg, compared to the right leg, due to the healed fractures 
of the left tibia.  There was also a varus deformity of the 
tibia, as well as marked deformity over the anterior aspect 
of the left leg at the junction of the middle and distal 
third of the left tibia from the displaced, healed fractures.  
Dr. Grasinger's impression was healed fractures, left tibia 
and fibula, with shortening and varus deformity; probable 
degenerative joint disease of the left knee secondary to the 
shortening and deformity of the left leg; and left hip and 
low back pain secondary to the shortening and deformity of 
the left leg.  

Also in August 1995, the RO received VAMC Columbia treatment 
records, some duplicative, dated from November 1986 to August 
1987.  In particular, these records included a consent form, 
on Standard Form 522, signed by the veteran, associated with 
the treatment of his leg injury, and dated in December 1986.  
The form describes the operation or procedure to be performed 
as "closed reduction, possible pins and plaster."  Further 
description of the planned procedure was "reduce fracture 
and stabilize with cast and pins."

Thereafter, the RO received VAMC Hampton medical records, 
dated from July 1995 to October 1995.  These records noted 
the veteran's complaints and treatment for depression, 
migraine headaches, and nasal congestion.  In particular, a 
September 1995 ear, nose, and throat (ENT) clinic record 
noted the veteran to be suffering from a slight septal 
deviation.  The diagnosis was nasal obstruction.  

Additional VAMC Hampton medical records, dated from March 
1995 to February 1996, were also received by the RO.  These 
reflected the veteran's treatment for boils and migraines, in 
addition to nasal discomfort and congestion.  In particular, 
a March 1995 treatment record noted the veteran's report of 
migraines, especially on the left side, with pain in the left 
eye and photophobia preceding the migraine event.  The 
examiner's impression was normal ocular examination, with 
history of migraines, probable ocular migraine "prodrome".  
A July 1995 treatment record, noted the veteran's complaints 
of hyposmia, chronic nasal congestion, headaches, nose 
bleeds, and visual complaints.  Following a clinical 
evaluation, the examiner's impression was nasopharyngeal 
mass, questionable adenoiditis versus tumor; chronic 
rhinosinusitis; and nasal septal deviation.  An MRI (magnetic 
resonance imaging) report, dated in August 1995, revealed 
findings of a mild deviation of the anterior nasal septum 
towards the left; prominent posterior and superior aspects of 
the nasopharynx, representing most likely lymphoid 
hyperplasia; probable prominence of the jugulodigastric lymph 
nodes, more pronounced on the right; and a hypertrophic right 
inferior nasal turbinate.  

Thereafter, the RO received a statement from the veteran, 
dated in February 1996.  The veteran indicated that his 
service medical records did reflect findings of headaches, 
with no evidence that such headaches had ever resolved.  He 
also indicated that he had self-medicated his headache pain 
with over-the-counter medication from 1978 to 1988, at which 
time his frontal headaches became so severe that over-the-
counter medications were no longer effective.  

In addition to his statement, the veteran submitted to the RO 
a medical report from Dr. Solomon, dated in June 1995.  The 
report noted the veteran's continued complaints of frequent 
headaches.  An additional report, also dated in June 1995, 
reflected the veteran's reported history of headaches dating 
back to 1978, with the headaches becoming more severe in 
1988.  Dr. Solomon also noted that there was no objective 
test for migraine headaches, as it was largely a symptomatic 
complaint.  Furthermore, VAMC Hampton treatment records, 
dated in April and October 1995, reflected the veteran's 
treatment for migraine headaches.  

In March 1996, the veteran submitted to the RO additional 
medical evidence for consideration.  This consisted of VAMC 
Hampton medical records, dated in February and March 1996.  
These records noted the veteran's complaints and treatment 
for depression, back and leg pain, and migraine headaches.  
In particular, a treatment record, dated in February 1996, 
noted that the veteran's migraines had decreased and he was 
stricken by them two to three times a week.  It was also 
noted that the veteran's depression was caused by 
complications and pain associated with the shortening of his 
left leg.  

Thereafter, the RO received VAMC Hampton medical records, 
many duplicative, dated from January 1993 to May 1996.  In 
particular, a November 1993 treatment record noted the 
veteran's report that his headaches were probably related to 
his ENT symptoms.  

In May 1996, the RO received a VAMC Hampton discharge 
summary, dated from March to April 1996.  The summary noted 
the veteran's treatment for depression, and the examiner 
reported that the veteran was unemployable due to his various 
disabilities.  

That same month, May 1996, the veteran submitted to the RO a 
VA Form 9, dated that same month, along with a statement.  In 
particular, the veteran summarized and reported the evidence 
he felt warranted a granting of his appealed claims, and 
contended that this evidence had not been properly 
considered.  

Also in May 1996, the veteran submitted to the RO an 
additional statement which summarized his contentions with 
respect to his claim for benefits under 38 U.S.C.A. § 1151.  
In July 1996, the veteran submitted to the RO an additional 
statement in which he reported that he had undergone a VA 
orthopedic examination, and the doctor had told him that his 
left leg had been set incorrectly, causing his present 
deformity and leg length discrepancy.  Furthermore, the 
veteran reported that the doctor had indicated that it was 
undesirable to set a fractured leg with the degree of 
shortening with which the veteran had been left, because of 
muscular and skeletal problems that could occur.  According 
to the veteran, the doctor refused to put his opinion into 
writing, as he reportedly did not want to become involved.  

In October 1997, the veteran testified before a Member of the 
Board during a hearing in Washington, D.C.  The veteran 
reiterated previously made contentions with respect to his 
left leg shortening.  With respect to headaches, the veteran 
reported that his headaches first began in 1977 after he was 
knocked off the back of a 2-1/2-ton truck in Korea.  He 
indicated that he did not receive treatment for the 
headaches, but self-medicated himself.  He said he was 
subsequently treated for frontal headaches later in service, 
and, following separation, self-medicated himself until 1988.  
With respect to allergic rhinitis, the veteran testified that 
he was told that nothing could be done to alleviate his 
symptoms, short of surgery.  He also stated that breathing 
was difficult, and that his rhinitis affected his ability to 
work due to the fact that he was exposed to dust on a 
constant basis.  

In addition to his testimony, the veteran submitted an 
examination report from Loel Payne, M.D., dated in September 
1997.  Dr. Payne noted the veteran's medical history with 
respect to the left leg surgery.  On clinical evaluation, in 
particular, there was noted a prominent deformity medially at 
the mid-tibia.  There was a positive Tinel's sign in the area 
of the saphenous nerve radiating distally at the site of the 
malunion.  The veteran was noted to stand with his pelvis 
dropped to the lower left side, which caused a slight tilt 
through the lower lumbar spine.  Radiographic studies of the 
left tibia and fibula revealed the left proximal tibia 
displaced medially with shortening prior to the union.  There 
was a 3.2 cm left leg length discrepancy due to shortening 
through the tibial malunion.  The distal tibia was measured 
in five degrees of varus.  There were two to three degrees of 
recurvatum present.  Dr. Payne's impression was left tibia 
malunion with 3.2 cm of shortening and 5 degrees of varus.  
Furthermore, the veteran was noted to suffer from 
osteoarthritis of the patellofemoral joint and lumbar spine, 
as well as saphenous nerve entrapment/neuropathy, all 
secondary to tibial malunion. 

Furthermore, along with Dr. Payne's statement, the veteran 
also submitted two VAMC Hampton hospital summaries, dated in 
August 1997 and from April to May 1996.  These records noted 
the veteran's treatment for mental depression and cocaine 
dependence.  The veteran was noted to be unemployable due to 
his disabilities.  

In June 1999, the veteran submitted to the RO medical records 
from Wayne Weddington, M.D., dated from June 1988 to April 
1989.  In particular, these records noted the veteran's 
treatment for allergic rhinitis.  In September 1999, the 
veteran was medically examined for VA purposes.  The examiner 
reported that a CT (computed tomography) series prior to 
examination had revealed all the veteran's sinuses to be 
clear with minimal nasal congestion, and the septum appeared 
mainly midline.  On clinical evaluation, there appeared to be 
some engorgement of the nasal turbinates, but otherwise the 
meatus and flow of the nose were normal, and the septum 
midline.  There was also some mild paleness of the internal 
nasal mucosa.  The examiner's impression was mild allergic 
rhinitis with some response to Flonase; no evidence of acute 
or chronic sinus disease; and no evidence of significant 
nasal deviation or other nasal obstruction.  

Later that month, the veteran was again medically examined 
for his sinus disorder.  The examiner noted the veteran's 
complaints of allergic symptomatology, year-round, with 
chronic frontal nasal drainage and stuffiness.  On clinical 
evaluation, the right naris was noted to contain a large 
polyp, while the left naris was clear with minor discharge.  
The examiner's impression was allergic rhinorrhea with a 
nasal polyp.  It was additionally noted that the veteran 
appeared to have significant disability, more so from chronic 
discharge and to some extent breathing, especially given his 
large nasal polyp.  

In March 2000, the veteran submitted a letter to the RO in 
which he further elaborated on his claims, in particular, 
that he was suffering from a deviated septum, and that his 
nasal passages were chronically blocked/obstructed.  

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-
99 (2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, and the full 
articulation of the veteran's contentions, the Board 
concludes that all reasonable efforts have been made to 
compile a complete record for our decision, and that the 
veteran has had adequate notice of the evidence needed to 
substantiate his claim.  

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the now repealed well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

The veteran has contended that he suffers from migraine 
headaches, and that his headaches resulted from an injury to 
his head during active service.  Following a review of the 
record and applicable regulations, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for service connection for migraine headaches.  

In reaching this conclusion, the Board is cognizant, as is 
noted in the Factual Basis section, above, that the veteran 
has testified that he first began to suffer from headaches in 
1977 following a reported fall in Korea from a 2-1/2-ton truck.  
A review of the veteran's service medical records does 
reflect treatment for back pain, following a fall from a 
truck, but not for headaches.  The records do reflect an 
initial complaint for headaches in 1978, following flu-like 
symptoms.  The symptoms were noted to subsequently resolve.  
Subsequently, in January 1979, the veteran was treated for 
sinus headaches.  During his separation medical examination, 
the veteran did not complain of headaches.  In 1994, the 
veteran filed a claim for headaches, and has submitted 
medical records reflecting treatment for a headache disorder 
since that time.  He has reported that he self-medicated his 
headache pain beginning in 1978, and when the pain became so 
severe in 1988, he began seeking medical treatment.  

Upon review of the records, we observe that the veteran's 
headaches in service, associated with his treatment for the 
flu and sinus problems, appeared to be acute and transitory, 
with no finding of a chronic disorder on examination.  In 
addition, while the Board does not question the fact that the 
veteran fell from a truck in service, there is no evidence 
that he ever complained of, or sought treatment for headaches 
associated with that fall.  Furthermore, the first documented 
post-service treatment for headaches was not until 1994, some 
14 years after the veteran's separation from active service.  
Even accepting the veteran's report that he first was treated 
post-service for headaches in 1988, as noted above, no 
physician has linked the veteran's current complaints of 
headache pain to active service. 

Therefore, given the lack of in-service medical evidence of a 
chronic headache disorder, the number of years between 
service and the first post-service documented treatment for 
headaches, and the lack of nexus evidence linking any current 
headache disorder to service, the Board finds the 
preponderance of the evidence is against the veteran's claim.  
See McManaway v. West, 13 Vet.App. 60, 66 (1999), in which 
the Court held that even where a veteran asserted continuity 
of symptomatology since service, medical evidence was 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition. . . ."

The veteran has been very specific in asserting that he 
suffers from migraine headaches and that they are related to 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, any determination as to 
the existence of a disability and its medical causation must 
be based upon competent medical testimony or documentation.  
In a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran's currently 
diagnosed migraine headaches are related to active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 2000); 38 
C.F.R. § 3.303 (2000).  See also Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for migraine headaches, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

B.  Increased Rating

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

As noted above, recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  See the Veterans Claims Assistance Act 
of 2000, supra.  In the present case, we find that the RO's 
development action has generated sufficient evidence to 
satisfy the Secretary's obligation as to the veteran's claim 
for an increased rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 
(2000).  

Initially, the Board notes that, during the pendency of this 
appeal, VA revised the regulations for evaluating diseases of 
the nose and throat, effective October 7, 1996.  61 Fed. Reg. 
46,728 (September 5, 1996).  The RO applied both the old and 
new criteria in evaluating the veteran's disability, 
reflected in a February 2000 SSOC, and the veteran's 
disability evaluation was continued at 30 percent.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's service-connected 
allergic rhinitis under both the old and current regulations 
to determine whether the veteran is entitled to an increased 
evaluation under either set of criteria.  The VA General 
Counsel has provided guidance as to how such changes in 
rating criteria should be applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g).

Prior to the regulatory changes, rhinitis was rated under 38 
C.F.R. § 4.97, Diagnostic Code 6501, "Rhinitis, atrophic, 
chronic," as in effect before October 7, 1996.  Under this 
criteria, chronic atrophic rhinitis, with definite atrophy of 
intranasal structure, and moderate secretion, warranted a 10 
percent rating.  If there was moderate crusting and ozena, 
and atrophic changes, a 30 percent rating was warranted.  If 
there was massive crusting and marked ozena, with anosmia, a 
50 percent rating was warranted.  38 C.F.R. § 4.97, DC 6501 
(1996).  This is the highest rating under this Code.  

Under the new criteria, a 10 percent rating is warranted for 
allergic or vasomotor rhinitis, without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
rating is warranted for allergic or vasomotor rhinitis, with 
polyps.  38 C.F.R. § 4.97, DC 6522 (2000).  This is the 
highest rating under this Code.  In addition, bacterial 
rhinitis and granulomatous rhinitis are rated separately 
under DC's 6523 and 6524, respectively.

In reviewing the evidence of record, the veteran has 
complained of chronic nasal congestion and discomfort.  It 
was reported that he suffered from a deviated septum.  On VA 
examination in September 1999, the veteran's sinuses were 
reported to be clear on CT examination.  He was noted to 
suffer from mild allergic rhinitis with no evidence of sinus 
disease or significant nasal deviation.  Later that month, an 
additional examination revealed a large polyp in the right 
naris, while the left naris was clear with minor discharge.  

The Board notes that the veteran is currently receiving the 
highest disability rating available under the new criteria, 
i.e., 30 percent for allergic or vasomotor rhinitis, with 
polyps.  Under the old criteria, as noted above, the next 
available, and highest, disability rating is 50 percent, for 
massive crusting and marked ozena, with anosmia.  However, 
while the veteran has complained of problems with nasal 
congestion and breathing, he has not complained, nor does the 
evidence reflect, that he suffers from massive crusting or 
marked ozena, with anosmia.  Furthermore, the veteran's 
rhinitis has been diagnosed as allergic, with no evidence of 
rhinoscleroma or Wegner's granulomatosis, which would allow 
for a higher rating under DC's 6523 and 6524, for bacterial 
rhinitis and granulomatous rhinitis, respectively.  

On the foregoing record, the Board concludes the criteria for 
an increased rating for the veteran's allergic rhinitis, 
beyond 30 percent, are not met.  In reaching this decision, 
we have considered the potential application of the other 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's condition as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).  Furthermore, the 
Board finds in this case the evidence does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standard and warrant 
consideration for referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  While the veteran has 
contended that his allergic rhinitis has affected his ability 
to work, the evidence of record does not reflect, nor has the 
veteran asserted, a marked degree of interference with 
employment or that the disability has necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

1. Entitlement to service connection for migraine headaches 
is denied.  

2. Entitlement to an increased rating for allergic rhinitis, 
currently evaluated at 30 percent, is denied.  

REMAND

With respect to the veteran's claim for TDIU, as well as the 
issue of a waiver of overpayment, per the Board's remand 
order in its March 1998 decision, the RO was instructed to 
obtain the veteran's Chapter 31 vocational rehabilitation 
folder and associate it with the claims file.  A review of 
the veteran's claims file does not reflect the inclusion of 
the vocational rehabilitation folder.  The U.S. Court of 
Appeals for Veterans Claims has emphasized that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order.  
Where the remand order of the Board is not complied with, the 
Board itself errs in failing to insure compliance.  Stegall 
v. West, 11 Vet.App. 268 (1998).  In this instance, given the 
RO's failure to associate the veteran's vocational 
rehabilitation folder with his claims file, an additional 
remand is required so that this may be accomplished.  

Additionally, as noted above, the Veterans Claims Assistance 
Act of 2000 (VCAA), enacted during the pendency of the 
veteran's appeal, amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  We have carefully reviewed the veteran's claims file 
in order to assure compliance with the new legislation.  In 
this instance, the Board has determined that additional 
development is needed before we make a final determination 
with respect to the veteran's claim for entitlement to 
benefits under 38 U.S.C.A. § 1151.  

Of significance, in the present matter, is language in the 
new statute which provides:

The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim . . 
. if the evidence of record before the Secretary, 
taking into consideration all information and lay or 
medical evidence (including statements of the 
claimant)--

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)) 
(emphasis added).  

With respect to the veteran's claim for compensation under 
38 U.S.C.A. § 1151, for residuals of a fracture of the left 
lower extremity (to include disability of the left ankle, 
left foot, left hip, and back, and depression), claimed to be 
a result of VA medical treatment, in reviewing the evidence 
of record, we note the following.

The veteran suffered a fracture of his left leg, and a closed 
reduction was performed in November 1986 at the VAMC 
Columbia.  An opinion from the Chief of Orthopedics at the 
VAMC Columbia, dated in January 1988, indicated that the 
veteran's treatment was appropriate and followed the usual 
standard of care.  In July 1995, an opinion from the Chief of 
the Orthopaedic section at the VAMC in Hampton noted that the 
veteran suffered from a residual varus deformity of the left 
tibia secondary to the closed treatment of his fracture.  He 
opined that the deformity of the tibia was a result of the 
tibia fracture, and was within acceptable limits (two 
centimeters shortening and five degrees angulation).  It was 
further noted that the veteran's treatment was medically 
appropriate.  

We are cognizant that, in the March 1998 decision of the 
Board, the legislative history and pertinent provisions with 
respect to 38 U.S.C.A. § 1151 (West 1991), were discussed.  
Of particular note, the regulation provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2000).  

The regulation also provides that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

So as to avoid any misunderstanding as to the governing law, 
and for purposes of a brief review, the Board notes that 
while earlier interpretations of the statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151, those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  As such, neither VA fault nor an 
event not reasonably foreseeable would be required for a 
claim to be granted.  Subsequently, Congress amended 
38 U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  

The veteran filed his claim for benefits under 38 U.S.C.A. 
§ 1151 in 1987 (at that time, the statutory provision was 
designated as 38 U.S.C.A. § 351).  Therefore, the Board is 
considering the veteran's claim under the version of 
38 U.S.C.A. § 1151 extant before the 1997 congressional 
amendment.  Thus, as noted above, neither VA fault nor an 
event not reasonably foreseeable would be required for this 
claim to be granted.  In this respect, the medical evidence 
of record reflects that the most recent measurement of the 
veteran's left leg, undertaken by Dr. Payne in September 
1997, reveals a 3.2 cm shortening as compared to the right 
leg.  As such, the shortening is reported to be causing a 
number of secondary physical problems.  While a VAMC Hampton 
orthopedist has noted that a 2-cm shortening and 5-cm 
angulation are within acceptable limits for the closed 
reduction treatment performed, the orthopedist did not 
indicate whether or not the shortening and angulation were 
the "necessary consequences" of the closed reduction.  
Furthermore, as noted above, the veteran's left leg was, on 
another occasion, measured as 3.2 cm shorter than the right.  
The Board would like to medically establish whether this 
degree of shortening, as compared to 2 cm, is within 
acceptable limits.  

As stated above, necessary consequences are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment provided.  No medical opinion 
of record discusses the criterion of "necessary 
consequences" in relation to the veteran's treatment.  Thus, 
given the VCAA, the need for a qualified medical professional 
to discuss whether the veteran's current left leg disorder 
was the result of the necessary consequences of the closed-
reduction treatment, and the fact that VA fault or an event 
not reasonably foreseeable are not required to warrant 
granting the veteran's claim, the Board believes the veteran 
should undergo an additional VA medical examination for a 
current medical assessment.  Furthermore, a more definitive 
opinion should be offered as to whether the shortening of the 
left leg and varus deformity were the necessary consequences 
of the veteran's closed reduction casting.  

Therefore, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claims, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1. The RO should obtain the veteran's Chapter 
31 vocational rehabilitation folder and 
associate it with the claims folder, to 
enable the Board to address the issues of 
TDIU and waiver of recovery of 
indebtedness.  

2. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for his left leg disability.  
The RO should request that the veteran 
furnish signed authorizations for release 
to the VA of medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, and any 
additional VA medical records not already 
on file which may exist, and incorporate 
them into the claims folder.  

3. The veteran should be scheduled for a VA 
examination by an appropriate physician or 
physicians, to evaluate the nature and 
extent of any residuals of his left leg 
closed-reduction treatment.  As noted 
above, before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses, to include a 
measurement of the veteran's left leg, to 
reconcile the varying measurements 
previously reported.  In particular, the 
examiner should render an opinion as to: 
(a) whether the veteran incurred 
additional disability as a result of VA 
treatment for his fractured left leg 
(without regard to whether there was any 
negligence or other untoward event or 
complication); if so, (b) whether the 
subsequent shortening and angulation of 
the left leg were necessary consequences 
of the closed reduction procedure; and (c) 
if there is additional disability of the 
left leg and it does not constitute 
necessary consequences of the treatment 
afforded, whether there is any disability 
of the left ankle, left foot, left hip, 
and back, and/or depression, which has 
developed as a result of the additional 
disability of the left leg.  In 
formulating this opinion, the examiner(s) 
may wish to refer to the legal criteria 
set out at pages 25-27, above, 
particularly the provisions as to the 
necessary consequences of medical or 
surgical treatment properly administered 
with the express or implied consent of the 
veteran.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4. The RO should then adjudicate the 
veteran's claim, considering all the 
evidence of record.  If the adjudicative 
action concerning the veteran's claim 
remains adverse to the veteran in any 
aspect, he and his accredited 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 


